Citation Nr: 0024588	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with arthritis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1953 to December 1956.

In December 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claim for a rating higher than 40 percent for his 
service-connected lumbosacral strain with arthritis.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).


REMAND

A VA physician who examined the veteran in November 1998 
confirmed that he experiences pain (and painful motion) as a 
residual of his service-connected low back disability.  He 
also had limitation of motion in his low back in all of the 
directions tested (forward flexion, backward extension and 
lateral flexion).  The veteran said that he could not do any 
heavy lifting, running, squatting, or going up or down 
stairs, and that prolonged standing, sitting, and walking 
made his pain even worse.  However, the VA examiner did not, 
in turn, comment or give any indication of the extent of 
functional impairment caused by such problems, which is 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Given that the veteran has been rated at the highest rating 
assignable for limitation of motion, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, or for lumbosacral strain, see 
38 C.F.R. § 4.71a, Diagnostic Code 5295, the failure to 
obtain evidence necessary to apply the precepts enunciated in 
DeLuca ordinarily would not affect the analysis of the 
veteran's claim.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
However, the Board notes that the RO has applied the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293 to the 
veteran's case.  This appears to have been done in 
conjunction with issuance of an August 1999 supplemental 
statement of the case.  Consequently, because Diagnostic Code 
5293 allows for a higher rating on account of functional 
impairment due to pain, see VAOPGCPREC 36-97 (Dec. 12, 1997), 
the veteran should be re-examined to obtain a medical opinion 
concerning this. 

Additionally, the veteran's private chiropractor, Anthony R. 
Scarpello, D.C., indicated in a December 1998 statement that 
he had been treating the veteran for 2 years for 
both cervical and lumbosacral sprains with radiculitis into 
his left upper and lower extremities.  Dr. Scarpello reported 
that the veteran had limitation of motion in both the 
cervical and lumbar segments of his spine and that, due to 
the nature and extent of his condition, he was unable to work 
and has become permanently disabled.  However, Dr. Scarpello 
did not indicate the extent of the impairment that is due 
exclusively to the disability of the lumbosacral spine, 
as opposed to the cervical segment which is not service 
connected and, therefore, cannot be considered in determining 
whether he is entitled to a higher rating.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  This also is especially 
important to know in this instance because, according to the 
records of his hospitalization at a VA medical center (MC) 
during August and September 1999, he also has "left-sided 
weakness" as a residual of a cerebrovascular accident 
(stroke) that he suffered in 1994.  Therefore, a medical 
opinion concerning this is needed as well.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The records of treatment while he was hospitalized at the 
VAMC in August and September 1999 also indicate that the 
veteran was receiving disability benefits and/or supplemental 
security income from the Social Security Administration 
(SSA).  Consequently, since he may be receiving those 
benefits at least in part as a result of the severity of his 
service-connected low back disability, the RO should obtain a 
copy of that agency's decision as well as any evidence 
considered in deciding the veteran's case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO also should obtain 
the records of any additional treatment the veteran has 
received for his low back since August 1999, when the last 
supplemental statement of the case was issued.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he prepare a list 
(containing the complete names, dates and 
addresses) of all additional sources of 
treatment (VA, private or other) for his 
service-connected low back disability 
since August 1999.  This should include, 
but is not limited to, records of 
treatment by Dr. Scarpello.  However, 
this is not meant to include records of 
treatment that already have been 
submitted or otherwise obtained.  With 
the veteran's consent, the RO should 
directly contact the sources identified 
and obtain copies of the records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159 (1999).  All such evidence 
obtained should be associated with the 
claims file.  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of that agency's decision and the 
records that it relied upon in deciding 
the veteran's claim for disability 
benefits and/or supplemental security 
income.

3.  Thereafter, the RO should schedule 
the veteran for neurologic and orthopedic 
evaluations to obtain a medical opinion 
as to the extent that he has functional 
impairment, including additional 
limitation of motion, due to pain/painful 
motion, weakness or weakened movement, 
excess or premature fatigability, or 
incoordination-particularly during times 
when his symptoms "flare up" and are 
most prevalent, such as during prolonged 
standing, sitting and walking.  Such 
functional losses should be equated to 
disability levels contemplated by 
applicable rating criteria, including 
those contained in Diagnostic Code 5293.  
The examiner(s) should indicate the 
extent of the veteran's functional 
impairment that is attributable to his 
service-connected low back disability, as 
opposed to conditions that are not 
service connected (e.g., any weakness 
associated with his previous stroke and 
any disability involving the cervical 
segment of his spine).  It also is 
requested that the examiner(s) comment on 
the effect that service-connected low 
back disability has on the veteran's 
employability.  All tests necessary to 
make these determinations, including X-
rays of the low back and range of motion 
studies (measured in degrees, with normal 
range of motion listed also) should be 
completed and the results reported in 
detail.  The claims file should be 
reviewed by the examiner(s), including a 
copy of this remand, and the report of 
the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  
The examiner(s) should set forth the 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for a rating higher than 
40 percent for his low back disability.  
The RO must base its decision on 
consideration of all of the pertinent 
evidence on file, including that added to 
the record since the issuance of the last 
supplemental statement of the case (SSOC) 
and as a result of the above-requested 
development.  Consideration should 
include the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

5.  If the claim continues to be denied, 
then the veteran and his representative 
should be furnished a SSOC and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


